DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8527673. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the patented claim, as demonstrated by the example below.
Claim 1 of Application 17/209890
Claim 1 of Patent No. 8527673 
A method executed in a virtualized computer system in which a guest operating system (OS) runs on a virtual machine (VM) of the virtualized computer system that includes at least a processor, a memory, and a hardware device, the method comprising: 
In a virtualized computer system in which a guest operating system runs on a virtual machine, a computer-implemented method comprising:
obtaining, by a passthrough module included within virtualization software, configuration register information corresponding to a hardware device; 
obtaining first configuration register information corresponding to a hardware device using a passthrough module included within virtualization software, the hardware device connected to the virtualized computer system via a communication interface; 
using the obtained configuration register information, creating, by the passthrough module, a passthrough device corresponding to the hardware device within the virtualization software; 

(claim 2, dependent upon claim 1) wherein the I/O request is completed in trap mode or non-trap mode.
creating, via the passthrough module, a passthrough device within the virtualization software by copying at least part of the first configuration register information to generate second configuration register information corresponding to the passthrough device, wherein the passthrough device allows for access to the hardware device in either trap mode or non-trap mode, and wherein in trap mode, the guest operating system is allowed access to the hardware device via the passthrough module and in non-trap mode, the guest operation system is allowed to directly access the hardware device without intervention from the passthrough module; 
receiving an input/output (I/O) request to access the hardware device from a guest OS, the I/O request containing a guest physical address (GPA) corresponding to the passthrough device
receiving an input/output (I/O) request from the guest operating system with a first guest physical address corresponding to the second configuration register information of the passthrough device; 
(claim 3, dependent upon claim 1) wherein the passthrough module traps the received I/O request, decodes the received I/O request, and replaces the GPA in the received I/O request with an MA corresponding to the hardware device.
when operating in trap mode, issuing, from the passthrough module, a proxy I/O operation with a first machine address corresponding to the first guest physical address to access the hardware device using the first machine address, when operating in trap mode and 
replacing the GPA with a machine address (MA) corresponding to the hardware device; and sending the I/O request with the MA to the hardware device, wherein the hardware device completes the I/O request using the MA.
when operating in non-trap mode, performing: mapping, by the passthrough module, the first guest physical address to the first machine address corresponding to the hardware device; performing, by the virtualization software, an I/O operation with the first machine address; and  A141 -2- allowing the guest operating system to perform a subsequent I/O operation using the first guest physical address directly with the hardware device due to the mapping


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-6, 9-12, and 15-18 are rejected under 35 U.S.C. 102(e) as being anticipated by Kjos et al. (US Pub. No. 2008/0005297), hereinafter referred to as Kjos.
Referring to claims 1, 9, and 16, Kjos discloses a method executed in a virtualized computer system (fig. 1) in which a guest operating system (OS) (item 202, fig. 2) runs on a virtual machine (VM) of the virtualized computer system (Virtual machine monitor 210 and Host 212, Fig. 2, [0019]) that includes at least a processor, a memory, and a hardware device (CPUs, disks and networking cards, [0014], fig. 2), the method comprising: obtaining, by a passthrough module included within virtualization software, configuration register information corresponding to a hardware device (obtain configuration data 424, Fig. 4B, [0030]); using the obtained configuration register information, creating, by the passthrough module, a passthrough device (create virtual device 426, Fig. 4B; [0044]) corresponding to the hardware device within the virtualization software (The virtual BAR registers have a one-to-one correspondence with the physical BAR registers; [0079]); receiving an input/output (I/O) request (NOTE: the I/O operations, [0037], anticipated by Kjos inherently involve I/O requests) to access the hardware device from a guest OS, the I/O request containing a guest physical address (GPA) corresponding to the passthrough device (guest operating system 108 manages guest physical address space…device drivers in a guest operating system 108 control devices by using load and store instructions to specific physical addresses; [0017]); replacing the GPA with a machine address (MA) corresponding to the hardware device (virtualizing guest physical addresses (GPAs) so that a physical address from the perspective of the guest is actually mapped to a completely different host physical address; [0017]); and sending the I/O request with the MA to the hardware device, wherein the hardware device completes the I/O request using the MA (NOTE: the GPA is translated to a HPA allowing the guest device driver to perform I/O operations with the I/O device; [0027).

As to claim 2, Kjos discloses the I/O request is completed in trap mode (emulator should be used for the virtual device; [0037]) or non-trap mode (guest operating system controls PCI I/O devices directly and in absence of I/O emulation; [0042]).

As to claims 3 and 12, Kjos discloses the passthrough module traps the received I/O request (accesses directed to the designated address are handled by the device emulator, [0037]), decodes the received I/O request, and replaces the GPA in the received I/O request with an MA corresponding to the hardware device (independent of guest operation, the emulation substitutes the GPA with the HPA for the device, [0026]).

As to claims 4, 10, and 17, Kjos discloses comprising: accessing a direct memory address (DMA) cache (NOTE: Kjos does not explicitly use the term “cache”, however the creation and use of the DMA mappings is functionally equivalent to the generic term “cache”; [0026], [0047], 0070]) and obtaining, from the DMA cache, the MA of the hardware device that corresponds to the GPA contained within the I/O request (DMA mapping driver 208 also can export DMA mapping services used by the guest device driver 204 to convert guest-physical address ranges to host-physical address ranges: [0019]); and replacing the GPA with the obtained MA, wherein the hardware device completes the I/O request using the obtained MA (I/O devices use direct memory access to move data to or from memory...host physical addresses (HPAs) which are supported by the hardware; [0021]).

As to claims 5, 11, and 18, Kjos discloses accessing a direct memory address (DMA) cache (NOTE: Kjos does not explicitly use the term “cache”, however the creation and use of the DMA mappings is functionally equivalent to the generic term “cache”; [0026], [0047], 0070]) for obtaining the MA of the hardware device that corresponds to the GPA contained within the I/O request (DMA mapping driver 208 makes system calls to the virtual machine monitor 210 to convert guest physical addresses to host physical addresses; [0019]); upon access to the DMA cache resulting in a cache miss, making a call to a hypervisor to provide the MA corresponding to the GPA (if the virtual address is not found in the page tables...VMM will return the host physical address range or ranges for the designated guest physical address range; [0048]); and replacing the GPA with the MA provided by the hypervisor, wherein the hardware device completes the I/O request using the provided MA (sending 460 a message to determine a host physical address corresponding to the guest physical address in the PCI BAR, receiving 462 a returned host physical address programmed in the PCI BAR, mapping 464 the guest physical address to the host physical address whereby the guest virtual machine can access the device directly; [0046]).

As to claim 6, Kjos discloses registering a callback to the passthrough module for input/output (I/O) access requests to the hardware device; intercepting the I/O request, by the passthrough module, via the registered callback; decoding the I/O request, the decoding providing a machine address (MA) corresponding to the hardware device; and sending the 11O request with the MA to the hardware device, wherein the hardware device completes the I/O request using the provided MA (Direct I/O Protocol Driver (DIO PD) may be responsible for much of the PCI configuration space emulation. The Direct I/O protocol driver can forward interrupts received by the vmdio driver to the monitor and resets the device on guest termination, and can respond to messages from the DIO Emulator and to callbacks registered with the vmdio driver... direct I/O protocol driver can support a DIO_MAP message that can be sent by the VMM to determine the host physical address programmed in a specific PCI Configuration BAR. The virtual BAR registers have a one-to-one correspondence with the physical BAR registers. Upon receipt of a DIO_MAP message, the direct I/O protocol driver simply reads the corresponding BAR register from the physical register and returns the result; [0074-0079]).

As to claim 15, Kjos discloses the computer executable instructions when executed by the processor, further cause the processor to: register a callback to the passthrough module for input/output (I/O) access requests to the hardware device; intercept the I/O request, by the passthrough module, via the registered callback; decode the I/O request, the decoding providing a machine address (MA) corresponding to the hardware device; and send the I/O request with the MA to the hardware device, wherein the hardware device completes the I/O request using the provided MA (Direct I/O Protocol Driver (DIO PD) may be responsible for much of the PCI configuration space emulation. The Direct I/O protocol driver can forward interrupts received by the vmdio driver to the monitor and resets the device on guest termination, and can respond to messages from the DIO Emulator and to callbacks registered with the vmdio driver... direct I/O protocol driver can support a DIO_MAP message that can be sent by the VMM to determine the host physical address programmed in a specific PCI Configuration BAR. The virtual BAR registers have a one-to-one correspondence with the physical BAR registers. Upon receipt of a DIO_MAP message, the direct I/O protocol driver simply reads the corresponding BAR register from the physical register and returns the result; [0074-0079]).
Allowable Subject Matter
Claims 7-8, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2008/0001958 of Vembu et al. and US Pub. No. 2007/0162641 of Oztaskin et al. are pertinent to GPA to HPA translation within a virtual machine environment. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184